DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered.

Election/Restrictions
To summarize the current election, the applicant elected the species where the metal chelate comprises zinc as the metal ion and a ligand of formula III as the ligand, where R1 is methyl and n is 2 in the reply filed on March 26, 2020 is acknowledged. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 11, 13-14, 16-18, 21, 23-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (previously cited) in  view of Fontana et al. .
Yuan et al. teach feed compositions for poultry that include a chelate of zinc with two 2-hydroxy-4 (methylthio) butanoic acid ligands, sold under the name Mintrex® Zn which meets the limitations of the elected metal chelate (see page 73 second paragraph; instant claims 8, 11, 13-14, 18, 21, and 23-24). The best performing of the compositions in regard to minimized mineral excretion while maintaining desired growth performance included 44.8 mg zinc/kg feed (44.8 ppm metal ion) which corresponds to 280 mg/kg feed (228 ppm) of the chelate, given that zinc composes 16% of the chelate mass (see page 73 third paragraph and page 78 last partial paragraph; instant claims 17 and 26). Yuan et al. also teach that the administered feed includes phosphate in the form of dicalcium phosphate (see table 1). The inclusion of phytase is not detailed.
Fontana et al. teach the importance of inorganic phosphorus in animal feed and its frequent presence in an indigestible forms that are excreted into the environment and create a hazard (see paragraph 11). They further teach the inclusion of enzymes to alleviate this issue and provide a phosphate source and enzyme combination feed additive to provide both needed phosphorus as well as make the feed phosphorus digestible and bioavailable (see paragraphs 12 and 15). Here inorganic phosphorus such as dicalcium phosphate is included along with phytase (see paragraphs 16 and 17). The composition is added to feed such that the phytase is present at 200 to 2000 FTU/kg feed (see paragraph 17; instant claim 17). Fontana et al. teach that the phytase has a bacterial source (see paragraph 29; instant claim 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the calcium phosphate in the .

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. in view of Fontana et al. as applied to claims 8, 11, 13-14, 16-18, 21, 23-24, and 26 above, and further in view of Wyss et al. (Applied and Environmental Microbiology 1999 65(2):367-373 – previously cited) as evidenced by Wyss et al. (Applied and Environmental Microbiology 1999 65(2):359-366 – previously cited - henceforth Wyss B) and the FAO reference (previously cited).
Yuan et al. in view of Fontana et al. render obvious a poultry feed composition with 228 ppm of a metal chelate of zinc chelate with two 2-hydroxy-4 (methylthio) butanoic acid ligands in combination with a phytase at 200 to 2000 FTU/kg composition (see instant claims 1-7). Fontana et al. detail that the source of the phytase may be a variety of microbes such as Bacillus sp., Aspergillus sp., and Escherichia coli that are specific to phytic acid (see paragraph 17; instant claim 4). The proportion of this component in the poultry feed is not detailed in ppm.
Wyss et al. teach phytases produced by various microbes (see abstract). They note that those produced by Aspergillus niger, Aspergillus terreus, and Escherichia coli are specific for phytic acid (see abstract). They go on to quantify the activity of the phytases employed and detail the phytase from Aspergillus niger has an activity of 102.5 U/mg phytase, from an Aspergillus terreus has an activity of 195 U/mg phytase, and from Escherichia coli has an activity of 811.2 U/mg of phytase (see table 1). These 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a known phytase as detailed by Wyss et al. from Aspergillus niger, Aspergillus terreus, or Escherichia coli as the phytase in the modified feed composition of Yuan et al. in view of Fontana et al. This choice would have been obvious because Fontana et al. teaches the use of phytase from these sources with the specificity they are taught to display. Given the 200 to 2000 FTU/kg feed proportion of the phytase included in the poultry feed, these choices would result in Aspergillus niger phytase at 2 to 20 ppm, Aspergillus terreus phytase at 1 to 10 ppm, and Escherichia coli phytase at 0.25 to 28 ppm. These ranges meet or overlap with that instantly claimed for the phytase, thereby rendering the claimed proportion obvious (see MPEP 2144, 05). Therefore claims 1-7 are obvious over Yuan et al. in view of Fontana et al. and Wyss et al. as evidenced by Wyss B and the FAO reference.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Geisen et al. (US PGPub No. 2005/0215632) in view of Zhang et al. (CN 101181012 – English translation referenced for citations) as evidenced by Leonardi et al. (US PGPub No. 2016/0289180).
Geisen et al. teach a method of making a more palatable aquaculture feed where a feed is combined with a compound as shown below:


    PNG
    media_image1.png
    230
    289
    media_image1.png
    Greyscale

The compound is present at 0.01 to .07 wt% (100 to 700 ppm) and improves the palatability of aquaculture feed (see claims 1 and 9). They go on to claim a salt of 2-hydroxy-4 (methylthio) butanoic acid and a zinc salt of the compound is taught as one of a few salt options (see paragraph 500 and claim 7). Leonardi et al. describe the zinc salt of 2-hydroxy-4 (methylthio) butanoic acid as a chelate (see example 4). The presence of phytase is not detailed.
Zhang et al. teach an aquaculture feed composition that includes phytase at 0.04 wt% (400 ppm) and at a range of 0.01 to 0.04 wt% (100 to 400 ppm), more generally (see paragraphs 2 and 7-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the zinc salt of 2-hydroxy-4 (methylthio) butanoic acid for the composition made by Geisen et al. because they suggest it. This compound meets the limitations of the elected metal chelate. In addition, it would have been obvious to select the aquaculture feed composition of Zhang et al. as the feed to employ in the method of Geisen et al. because it was known to be used in the feeding .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Geisen et al. in view of Zhang et al. as evidenced by Leonardi et al. as applied to claims 1-3 and 5-6 above, and further in view of Fontana et al.
Geisen et al. in view of Zhang et al. as evidenced by Leonardi et al. render obvious the limitations of instant claim 1. The source of the phytase is not detailed.
Fontana et al. teach a phytase containing supplement for animal feed (see abstract). They detail that the source of the phytase may be a variety of microbes such as Bacillus sp., Aspergillus sp., and Escherichia coli that are specific to phytic acid (see paragraph 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a phytase as suggested by Fontana for the composition rendered obvious by Geisen et al. in view of Zhang et al. as evidenced by Leonardi et al. because they are taught for addition to animal feed which is the same context in which they are employed by the modified teachings. Therefore claim 4 is obvious over Geisen et al. in view of Zhang et al. and Fontana et al. as evidenced by Leonardi et al.


Response to Arguments
Applicant's arguments filed December 22, 2020 have been fully considered but they are not persuasive. 
The applicant argues that there was no reasonable motivation to combine the references. Specifically, they argue that there was no reason to modify the dicalcium phosphate as a calcium phosphate source of Yuan. The rejection sets forth the incorporation of the benefits of Fontana into the composition of Yuan which are predicated upon a combination of a calcium phosphate and phytase. The use of calcium phosphate of Fontana in the composition of Yuan would have been obvious in part due to the expectation that the benefits of Fontana have a greater expectation of success when their technique is more closely followed, namely via the use of its choices of key ingredients. 
The applicant points to Lima (Poultry Science 1997 76:1707-1713 – previously provided by the applicant) that details variations in the level of calcium and phosphorous in commercial sources of dicalcium phosphate employed for chicken feed. The applicant argues that one would have to reformulate the composition of Yuan in order to make the substitution suggested by the rejection and that the outcome would not be a lower level of phosphorous and calcium excretion. This argument is unpersuasive because the argument presumes that Yuan does not report the actual quantity of dicalcium phosphate employed in their composition. There is no reason provided by the applicant as to why the reported dicalcium phosphate quantities of Yuan should not be read as valid numbers based upon what Yuan details about their composition.  The Lima reference discussed by the applicant does not indicate which commercial dicalcium 
The applicant argues that since the effect on the level of phosphorus excretion due to the presence of phytase is not statistically significant, as assessed in work by Ahmad, the combination of Fontana with Yuan is unpredictable. The work of Ahmad discusses the fact that their phytase treated diet with normal levels of phosphorus contained more phosphorus than the control and that this difference likely accounts for the lack of statistical significance in the lowered phosphorus excretion of the phytase treated sample (see page 111 first full paragraph). Ahmad also showed a significant improvement in phosphorus bioavailability due to phytase, as is also taught by Fontana (see Ahmad table 3 and Fontana paragraphs 12 and 15). Thus there remains good reason to employ the phytase containing dicalcium phosphate of Fontana as the dicalcium phosphate of Yuan so as to incorporate an improvement it provides to phosphorus containing feed. 


In addition, the applicant argues the prior art did not recognize the benefit seen by the applicant in regard to the presence of the zinc chelate and that the rejection relied upon the applicant’s disclosure to motivate modifying the cited reference. The primary reference in the rejection already includes the claimed zinc chelate. So the modification that is set forth in the rejection concerning the phytase and calcium phosphate does not rely upon the applicant’s disclosure about the impact of the zinc 
The applicant goes on to highlight data in the specification that describes the impact of the addition of a claimed zinc chelate in combination with a phytase on phosphorus and calcium utilization compared to other zinc sources with phytase. While this is notable, it does not inform the obviousness of adding a phytase to a composition that already contains the claimed zinc chelate, as is the case of Yuan. Thus this argument does not address the obviousness of the modification set forth in the rejections of record.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARALYNNE E HELM/Examiner, Art Unit 1615